Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 26, 2022

The Court of Appeals hereby passes the following order:

A22A0754. KATHY RAYDEAN RODGERS v. ACE HOMES, LLC.

      On January 12, 2022, we granted Kathy Rodgers an extension of time to file
a brief of appellant as a courtesy. We have determined, however, that we are without
jurisdiction over this matter. This case began as a dispossessory proceeding in
magistrate court against Rodgers and all other occupants of a residence. Following
the court’s issuance of a writ of possession, Rodgers appealed to the superior court.
After Rodgers failed to pay the rent she was ordered to pay into the court registry, the
superior court entered a writ of possession in favor of the plaintiff, Ace Homes, LLC.
Rodgers filed this direct appeal from that order.
      An appeal from a superior court order disposing of a de novo appeal from a
magistrate court decision must be initiated by filing an application for discretionary
appeal. OCGA § 5-6-35 (a) (11), (b); Strachan v. Meritor Mtg. Corp. East, 216 Ga.
App. 82, 82 (453 SE2d 119) (1995). “Compliance with the discretionary appeals
procedure is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257,
257 (471 SE2d 60) (1996). Accordingly, we lack jurisdiction to consider this direct
appeal, which is hereby DISMISSED.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/26/2022
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.